DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (WO 2016/006550 A1) in view of Mizuki (US 2012/0263405 A1) hereinafter '405.
	Note: US PG publication US 2017/0203354 A1 exists within the patent family of Mizuta. This US PG publication has been utilized as a convenient translation of Mizuta. 
Regarding claim 1, Mizuta teaches a method for manufacturing a bearing washer (Title; Abstract), comprising: 
preparing a steel material (2) ([0091]) and a forming unit (3) for obtaining the bearing washer from the steel material (Fig 26, step S0; Fig 28; [0093]);
setting the steel material (2) in the forming unit (3) (Fig 26, step S1; Fig 28; [0101]);
heating the steel material (2) in the forming unit (3) to a temperature equal to or higher than an A1 transformation point (Fig 26, steps S4-S7) and subsequently punching a portion of the steel material (2) in a form of a ring in the forming unit (3) (Fig 26, Step S9; [0104]-[0106]), and thereafter subjecting the steel material (2) in the form of the ring to a quenching treatment in the forming unit (3) to obtain the bearing washer (Fig 26, step S11; [0107]),
the steel material (2) being heated and punched while tension is applied to the steel material (2) in at least one direction along a surface of the steel material between first and second portions (33A, 33B) of the steel material (2) distant from each other with the forming unit (3) posed therebetween (Fig 28; [0102]),
the tension being applied to increase a distance between the first and second portions (33A, 33B) of the steel material (2) by a length corresponding to an amount by which the distance between the first and second portions (33A, 33B) of the steel material (2) thermally expands as the steel material (2) is 
the forming unit (3) including a first die (30) for punching the steel material (2) and a second die (31) facing the first die (30) (Fig 29-32; [0093]).
Mizuta does not explicitly disclose the first die or the second die having a forming surface having a concave curved surface.
‘405 teaches a method for manufacturing a retainer for a tapered roller bearing and further teaches the method includes a die apparatus (24a) that comprises a first die (23a) for punching a steel material and a second die (22a) facing the first die (23a) (Fig 15; [0107]; [0125]) wherein the second die has a concave curved surface (Fig 15; [0126]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mizuta such that the second die of the forming unit has a concave curved surface as taught by ‘405 to form a structure ensuring an efficient amount of oil is supplied (see ‘405, [0007]). 
	Regarding claim 2, Mizuta teaches limitations of claim 1 but does not explicitly disclose the first die or the second die having a forming surface having a concave curved surface.
‘405 further teaches wherein a die (23a) of the forming unit (24a) facing a die having the concave curved surface (22a) has a flat surface (29b) (Fig 15; [0125]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the method of Mizuta such that the second die of the forming unit has a concave curved surface which faces a die having a flat surface as 
Regarding claim 3, Mizuta further teaches the steel material (2) contains 0.4% by mass or more of carbon, has a thickness of 2 mm or less, and is punched in a form of a ring in a direction of the thickness (Fig 28; [0092]).
Regarding claim 4, Mizuta further teaches the steel material (2) is heated in at least one method selected from the group consisting of ohmic heating, indirect resistor heating, induction heating, contact heat transfer, and far-infrared heating ([0112]).
Regarding claim 5, Mizuta further teaches the bearing washer with a hardness of 700 Hv or more is obtained ([0123]).
Regarding claim 6, Mizuta further teaches before the quenching treatment the steel material (2) in the form of the ring is subjected to a forming step in the forming unit (3) (Fig 26, step S8), and in the forming step, the steel material (2) in the form of the ring has an inward or outward peripheral portion bent to be directed in a direction of a thickness of the steel material (2) in the form of the ring (Fig 31-32; [0105]-[0106]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/CHRISTINE BERSABAL/
Examiner, Art Unit 3726       

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726